Citation Nr: 1235885	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1979 to March 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

On his July 2009 Substantive Appeal, the Veteran indicated that he wished to testify at a Travel Board hearing.  In March 2010, the Veteran withdrew his request for a hearing.  

This case was previously before the Board in January 2011.  At that time, the Board denied service connection for three issues and remanded four others, including entitlement to service connection for an acquired psychiatric disorder.  Before this case returned to the Board, that claim was granted.  Thus, only the three issues listed above remain on appeal.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for bilateral hearing loss was denied by the Board in a July 1991 decision.  

2.  The Veteran did not attend a scheduled VA examination in conjunction with his reopened claim for service connection for bilateral hearing loss.  

3.  The preponderance of the evidence shows Veteran did not have a right knee disability in service or for many years thereafter and the preponderance of the evidence shows that his current right knee disability is causally related to his active service.  

4.  The preponderance of the evidence shows that the Veteran has not had a left knee disability at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The Veteran's claim for service connection for bilateral hearing loss must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).  

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim for his knees; the AMC attempted to schedule the Veteran for an examination germane to his claim for service connection for bilateral hearing loss, but the Veteran refused the attempts to schedule him for such an examination. 

As noted above, in January 2011, the Board reopened and remanded the Veteran's claims.  Specifically, the Board directed that the Veteran's updated VA treatment records be obtained, and that the Veteran undergo VA examinations specific to his claims on appeal.

A review of the claims file reveals that the Veteran's updated VA treatment records were obtained and associated with his claims folder.  The Veteran was scheduled for and attended a VA examination with regard to his claim for service connection for knee conditions, but he declined to attend an audio examination.  Given these facts, the Board finds substantial compliance with its January 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection Claims

Procedural History of the Veteran's Claims

Before turning to the merits of the decision, a review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for his bilateral hearing loss and his bilateral knee condition in May 1990.  He stated that his knee condition began in the summer of 1979 and that his hearing loss began in 1986.  His claims were denied in a May 1990 rating decision; although he appealed, the Board denied his claims of service connection.  Specifically, the Board found that there was no evidence of the Veteran's suffering from a chronic knee condition during service or since, and that hearing loss was not shown.  

The Veteran sought to reopen his previously denied claims in November 2006 and in a January 2011 decision, the Board reopened the claims and remanded them to the RO for further development.  That development having been completed, the case has now returned to the Board.  

Legal Framework 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Again, the Veteran seeks service connection for both bilateral hearing loss and bilateral knee disabilities.  Each of these claims is evaluated separately below.

Bilateral Hearing Loss  

The Veteran seeks service connection for bilateral hearing loss which he contends is causally related to his active service.  For the reasons that follow, his claim must be denied as a matter of law.  

Pursuant to VA regulation, when a claimant fails to report for an examination scheduled in conjunction with "a reopened claim for a benefit which was previously disallowed . . . the claim shall be denied."  38 C.F.R. § 3.655(b) (2011).  

In this case, the Veteran's claim for service connection for bilateral hearing loss was previously denied by a Board decision of July 1991.  In a January 2011 decision, the Board reopened his claim and remanded it in order that the Veteran could undergo a VA audio examination to determine the nature and etiology of his claimed hearing loss.  Because the closest VA facility to the Veteran (at which he attended his other VA examinations) did not have an audiologist, VA attempted to work with the Veteran to find a suitable location.  The AMC sent the Veteran a list of other VA facilities that could perform this examination and asked the Veteran to choose which location would work the best for him.  The Veteran was then scheduled for a VA examination at the Augusta, Georgia, VA Medical Center, and was informed that a Veterans Service Organization could provide transportation from the Dublin, Georgia Medical Center (where the Veteran attended previous VA examinations) to Augusta.  The Veteran, however, responded that he did not have transportation to Dublin or to Augusta and that he would not attend his scheduled examination.  

Again, VA regulation is clear that, in the case of a reopened claim, if a claimant does not report to a VA examination, his claim must be denied.  38 C.F.R. § 3.655(b); see also Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011) (holding that the Board was compelled to deny a veteran's claim when he failed to report for a scheduled examination).  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Knee Disabilities

The Veteran also seeks service connection for bilateral knee disabilities.  For the reasons that follow, his claims must be denied.

First, the Board finds that while the Veteran arguably suffers a right knee disability, there is no competent evidence that the Veteran currently suffers from a left knee disability.  

The Veteran underwent a VA examination in July 2011.  After examining the Veteran, the examiner found that the Veteran suffered from no right knee disability other than crepitus.  Though the Veteran suffers from no other symptoms and has full range of motion in this knee, for the purposes of this appeal, the Board shall accept that the Veteran currently suffers from a right knee condition.  

That being said, there is no evidence that the Veteran has a left knee disability.  In that July 2011 VA examination, the examiner found that his left knee examination was normal.  She did not diagnose the Veteran as having a left knee disability. 

Her conclusion is consistent with the other medical evidence of record that has not found the Veteran to be suffering from any left knee disability.  Records of the Veteran's treatment at the Phoebe Putney Memorial Hospital, for example, do not show that the Veteran was diagnosed as suffering from any left knee disability.  Records of August and September 2006 show that though the Veteran had normal muscle strength and tone, and that there were no signs of acute arthritis, clubbing, or significant edema with regard to his lower extremities.  A May 2007 X-ray of his left knee revealed a normal alignment, and no arthritis or arthrosis.  The impression was of a normal knee.  Though the Veteran has sought treatment from the VA for pain in his knees, a review of these records similarly shows that the Veteran has not been diagnosed as suffering from a left knee disability.

The only evidence that the Veteran suffers from such a disability comes from his statements.  In his July 2009 Substantive Appeal, the Veteran stated that he lives with pain and weakness daily and that he suffers from arthritis.  In a December 2010 letter, the Veteran stated that he has bad knee problems, that he cannot stand for longer than 40 minutes, and that he cannot walk more than one block.  He stated that his pain causes him to lie down for 2-3 hours per day.  

Though the Veteran is not competent to offer a diagnosis personally regarding his left knee, he may be competent to report a contemporary diagnosis of a particular left knee condition.  In his July 2009 Substantive Appeal, though the Veteran stated that he suffers from arthritis, he did not specifically relate this condition to his left knee.  Further, the Board cannot consider this to be a competent relation of a contemporary diagnosis, as there is no medical evidence confirming that he suffers from this condition.  Indeed, both private and VA treatment records show that the Veteran is not suffering from arthritis in his left knee.  There is thus no competent report that the Veteran currently suffers from any particular left knee pathology.  

The Board acknowledges the Veteran's complaints of suffering from left knee pain.  The Veteran's VA treatment records show that he has consistently complained of and sought treatment for pain in his knees.  However, as detailed above, the Veteran has never been diagnosed as suffering from any left knee condition other than arthralgia, which is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  The Court has consistently stated that pain alone is not a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent any evidence that the Veteran suffers from a particular left knee disability other than pain, his claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim.").  

With regard to the Veteran's right knee (and even if the Veteran were to be found to be suffering from a left knee condition), his claim fails because there is no credible evidence that he suffered from a right knee disability during his active service or that his current claimed disability is related to his active service.  

A review of the Veteran's service treatment records shows no complaints of or treatment for knee problems during his active service.  On a January 1985 medical examination, the Veteran stated that he was suffering from numbness in his feet, but neither he nor the examiner stated that he was then suffering from any bilateral knee condition.  A September 1989 medical examination and report of medical history were similarly silent as to the Veteran's suffering from any knee problems.  

The only evidence that the Veteran suffered from bilateral knee problems during service comes from his statements.  In a March 2007 letter, the Veteran stated that his knees were always in pain during his active service.  He stated that he sought treatment from Army medics and doctors, but that he was ordered to return to duty.  In his April 2008 Notice of Disagreement, the Veteran stated that he had 15 years of service of walking, jumping, and combat drilling.  In his July 2011 examination, the Veteran stated that his right knee pain began after his knee popped out during basic training.  He stated that he was evaluated in sick call.  He stated that his knee again popped out of place while stationed in Korea, and he once again received treatment for this condition.  With regard to his left knee, he stated that the pain began in 2002 and has developed gradually with no specific injury.  

The Board does not find the statements regarding the onset of his right knee pain to be credible.  Though the Veteran contends that he was seen by doctors for his knee pain during his active service, there is no record that this is the case.  Given that the Veteran's records do show him seeking treatment for other conditions, the lack of records relating to his claimed treatment for his knees strongly weighs against his credibility.  Further, in-service examinations did not note that he was suffering from knee pain or any other knee disabilities.  Finally, on a September 1989 report of medical history at the end of the Veteran's service, the Veteran denied suffering from any bilateral knee problems.  As such, the Board finds his testimony that he suffered from knee problems during his active service not to be credible, and finds no evidence of an in-service incurrence or occurrence of bilateral knee disabilities.  

Finally, there is no competent evidence that the Veteran's claimed bilateral knee disabilities are related to his active service.  The examiner from the Veteran's July 2011 examination determined that the Veteran's claimed bilateral knee disabilities were less likely than not related to his active service.  After examining the Veteran (and finding that he was suffering from no left knee disability at all), the examiner noted that there was no evidence that the Veteran was treated for any knee conditions during his active service.  Accordingly, she determined that the Veteran's claimed conditions were not related to that service.  

The only other evidence indicating that the Veteran's claimed conditions are related to his active service come from the Veteran himself.  Determining the etiology of the Veteran's claimed bilateral knee disabilities requires specialized medical training, however, and the Veteran is not competent to offer an opinion on his own regarding the etiology of his claimed conditions.  See Jandreau. 

In summary, the Board finds that the Veteran is not currently suffering from a ratable left knee disability.  The Board further finds even if the Veteran were suffering from a left knee disability, neither that disability nor his current right knee disability were incurred in service or are causally related to his active service.  Accordingly, the Board determines that the criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


